Citation Nr: 0810777	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  03-06 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to VA disability compensation under 38 U.S.C.A. § 
1151 for left facial nerve palsy as the result of VA surgical 
treatment in July 2000.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1963 to August 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In March 2004, the veteran appeared at the RO and testified 
at a hearing that was conducted by the undersigned Veterans 
Law Judge.  A transcript of that hearing has been associated 
with the claims file.  

In January 2005, the Board remanded the case to the RO for 
additional development.  

In January 2005, the veteran's case was advanced on the 
docket, pursuant to 38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.  


REMAND

The VCAA notice letter sent to the veteran in January 2005 is 
not fully adequate, particularly as it did not properly 
inform him of the evidence needed to substantiate his claim 
for compensation under 38 U.S.C.A. § 1151.  

In July 2005, the veteran underwent a VA examination to 
address the questions inherent in this case.  However, the 
summary discussion in the examination report included in the 
claims file is not complete.  It appears that the final page 
of the report has been inadvertently omitted from the file.    

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) 
(identifying evidence to substantiate a 
claim and the relative duties of VA and 
the claimant to obtain evidence); Charles 
v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies 
VCAA notice); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (38 C.F.R. § 3.159 
notice); and Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of 
the claim).  In that regard, the RO 
should ensure that it has properly 
informed the veteran of the evidence 
needed to substantiate his claim for 
compensation under 38 U.S.C.A. § 1151.  

2. Obtain a complete copy of the VA 
examination report of July 2005, ensuring 
that the summary discussion has been 
included in its entirety.  If the final 
page(s) cannot be located, request the 
examiner to provide a supplementary 
discussion pertaining to the missing 
comments, or if he is unavailable, ask 
another qualified examiner to review the 
file and provide commentary.  

3. After the above has been completed, 
the claim should be readjudicated.  If 
the decision remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

